Citation Nr: 1142992	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial increased rating for service-connected degenerative disc disease of the lumbar spine, with osteoarthritis, status post disc replacement (lumbar spine disability), evaluated as 10 percent disabling from September 7, 2006 to May 30, 2007 and as 40 percent disabling from May 31, 2007. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from October 1990 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In the substantive appeal which was received at the RO in March 2008, the Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  Later, in August 2010, the Veteran withdrew this request.

The current appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary prior to a final adjudication of the Veteran's increased rating claim.

The Veteran has stated that he was retired by medical board due to his low back disability, which was rated as 40 percent disabling.  In support of his claim, he submitted a single page entitled, "Informal Findings of the Physical Evaluation Board Proceedings."  Service treatment records, however, do not contain a full copy of the records of the Physical Evaluation Board's evaluation and findings, which are need to understand the 40 percent evaluation granted by the PEB.  Thus, on remand, a complete copy of the records of the PEB's proceedings should be obtained and associated with the claims file.

The Board also notes that the service treatment records show that the Veteran underwent disc replacement surgery on his lumbar spine in February 2006.  However, none of the surgical records are in the claims file.  Thus, on remand, the surgical treatment records for the Veteran's February 2006 lumbar spine disc replacement surgery should be obtained and associated with the claims file.

Additionally, there are no treatment records in the claims file from the time of the Veteran's discharge from service in September 2006 until he established care with the VA Medical Center (VAMC) in Indianapolis, Indiana, in May 2007.  However, the initial May 2007 treatment note indicates that the Veteran was on multiple medications, including pain medications for his back.  This information reflects that the Veteran may have been receiving treatment elsewhere prior to coming to VA.  As these treatment records may be probative as to the severity of the Veteran's lumbar spine disability during that period of time, efforts should be undertaken to obtain any treatment records there may be from September 2006 through May 2007.  As there is no indication where the Veteran received such treatment, however, he should be contacted and asked to identify where he received medical treatment for his lumbar spine disability from September 2006 through May 2007 and to provide a medical release for any such medical care received from a private physician.

Moreover, the Board notes that the last VA treatment record in the claims file is dated in December 2009.  As that was almost two years ago, the Board finds that there are likely additional VA treatment records that should be associated with the claims file on remand.

Finally, after the above development is completed, the Veteran should be scheduled for a VA examination to determine the current nature and extent of his service-connected low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request that it conduct a search of the Veteran's service records and provide the following:  (1) all records of the Physical Evaluation Board's proceedings, and (2) records of the Veteran's February 2006 lumbar spine disc replacement surgery.  Associate all requests and records received with the claims file.  If records are unavailable from any sources, a negative reply is requested.

2.  Also, contact the Veteran and ask him to identify all medical care providers who treated him for his lumbar spine disability after his discharge from service in September 2006 through May 2007 when he established care at the VAMC in Indianapolis, Indiana.  For each non-VA medical care providers, ask the Veteran to complete a release form authorizing VA to obtain the treatment records from the private physician.  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and his representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.  All such available records should be associated with the Veteran's claims file.  

3.  Obtain and associate with the claims file the Veteran's medical records from the VAMC in Indianapolis, Indiana, for treatment related to his lumbar spine disability from January 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.

4.  After completing the above development and obtaining any available additional evidence, schedule the Veteran for VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The examiner should have the opportunity to review the claims folder in conjunction with the examination.  

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected lumbar spine disability.  All pertinent symptomatology should be noted in the examination report.  

In particular, the examiner should determine the limitation of motion, if any, of the lumbar spine and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse; additional limitation of motion, weakness, incoordination, fatigability or lack of endurance on repetitive testing; and ankylosis.  The examiner should conduct a complete neurologic examination and indicate whether there are objective signs of any neurologic manifestations of the Veteran's service-connected lumbar spine disability (to include radiculopathy into the lower extremities).  The examiner should also discuss the frequency of any incapacitating episodes.  

The examiner should discuss the effect of this service-connected disability on the Veteran's ability to work.  

5.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


